Matter of Zohlman v Zoldan (2015 NY Slip Op 07764)





Matter of Zohlman v Zoldan


2015 NY Slip Op 07764


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Sweeny, J.P., Renwick, Saxe, Gische, JJ.


15951 603619/07

[*1] In re Robert Zohlman, Petitioner-Respondent,
vBarbara Zoldan, Respondent-Appellant, Alex Zoldan, Judgment-Debtor.


Schuchman Schwarz & Zoldan-Leite, LLP, New York (Roy Schuchman of counsel), for appellant.
Brickman Leonard & Bamberger, P.C., New York (David E. Bamberger of counsel), for respondent.

Judgment, Supreme Court, New York County (Joan A. Madden, J.), entered May 4, 2011, after a nonjury trial, awarding petitioner damages against respondent, unanimously affirmed, with costs.
In this turnover proceeding brought pursuant to CPLR 5225(b), petitioner judgment creditor seeks to collect from respondent, the judgment debtor's wife, distributions that she received in connection with a real estate development venture. A fair interpretation of the evidence adduced at trial supports the court's conclusion that 75% of those distributions were attributable to the work on the venture performed by the judgment debtor but were distributed to respondent as part of a contrivance to shelter the judgment debtor's income from creditors like petitioner (see Matter of Federal Deposit Ins. Corp. v Conte , 204 AD2d 845 [3d Dept 1994]). As the judgment debtor had an equitable interest in that share of the distributions paid to respondent, the award to petitioner to be applied to the remaining unpaid balance of the judgment owed him by the judgment debtor is appropriate.
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK